Title: To George Washington from James Clinton, 30 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany May 30th 1781
                        
                        I have the honor to inclose your Excellency a Copy of a Letter from Genl Schuyler, the Contents of which will
                            inform you of the Measures which were adopted to acquire the Intelligence, of which, I also transmit, you a Copy Mr Fox who, you will please to observe, is the principle Agent acquited himself with so much
                            address that he obtained the Enemy’s fullest Confidence, the original Letters, after they had been accurately transcribed
                            were forwarded on to Canada, and in a few Days a Packet in answer may be expected, unless Smith (who has absented himself
                            since the 26th inst.) should counteract the Plan, by escaping into Canada, tho’ it is probable he has only retired to wait
                            the Success of his Letters, as he has a family in this place, and is under heavy Bonds. Patrick Smith, his Brother is gone
                            to New York with a Packet, it is expected he will return as he has given out, that he intended only for Philadelphia.
                        Doctor Smith had the Governor’s Permit to proceed with a Flag to Canada, in exchange for Captain Wood, but
                            for prudential Reasons I was obliged to detain it. Higginbottom who is now confined in Goal was to have acted in the
                            absence of Smith; and tho’ we have the clearest Evidence against him, Circumstances require his trial to be postpon’d. We
                            conceive it will be most prudent to send him to West point, there to remain in Irons, untill, the Affair is brought to
                            maturity, we shall wait your Excellency’s Direction on the Subject—Smith should have been confined, but the Information
                            was received too late. I have every reason to believe that there has been for sometime a chain of Intelligence, from New
                            York & Canada, and that it is not confined to this State alone Mitchell who is the chief Armourer, is doubtless
                            connected with Smith in this Affair, as his Son is the person hinted at in Smith’s Letter, who whent off with a Packet some
                            few Days since.
                        There is a certain Thomas Reid now in this Town who was formerly Paymaster to this Department, he has a
                            Servant, a Soldier in the Connecticut Line, who says his time of Service is expired, but he has no Discharge, they both
                                 untill some time after my arrival, when I prevented it. Whether he is in the Service or not is
                            uncertain; but I have reason to believe from his Connection with the Persons above mentioned, that he has at least
                            furnished them with Intelligence; he informs me that his Resignation was not accepted, as his Accounts were unsettled.
                        I informed you in my last that a considerable Quantity of Flower had been impress’d the greater parte of
                            which appear to be the property of the french Agents, which bring restored, reduces our Magazines. A small Quantity of
                            Beef, Fish, and Cattle has also arrived. 
                        From the Contents of the Enclosure your Excellency will readily perceive that the force now in the Department
                            is insufficient to cover the Frontier under our present Circumstances, I flatter myself that you will make such
                            Arrangements and afford us such Assistance as you may judge our Exegencies may require.
                        As the Subject of this Packet was too  to be crouded in the Compass of a Letter, and
                            as the Contents are of more Importance than ordinary, I have judged it most prudent to send Major Popham my Aid de Camp in
                            whose abilities and Integrity I have the utmost Confidence, to whom I beg leave to refer you for further Particulars, and
                            who can inform you of the Difficulties under which I labour. I have the Honor to be Sir your Excellency’s most obedt
                            Servt.
                        
                            James Clinton

                        
                     Enclosure
                                                
                            
                                Copy of a Letter in Dr Smith’s Hand writing, supposed to General Haldimand—Intercepted 27th May 1781.

                                Albany 9th May 1781.
                            

                            Your Excellency may learn from this that when I received your Instructions &ca I was obliged at
                                that Time to put myself into a place of Security, as there were heavy Charges laid against me, I thank God I have
                                    baffled that Storm—Your Commands are observed and the better part of them faithfully executed,
                                the particulars of which, I hope, in a short Time to have the Honor to acquaint you of verbally—Now is the Season to
                                strike a Blow on this place when Multitudes will join provided a considerable Force comes down, The sooner the Attempt
                                is made the better, let it be rapid and intrepid, carefully avoiding to sour the Inhabitants Tempers by savage
                                Cruelties on their defenceless Families—If a few Hand Bills, intimating pardon protection &c. &c. was
                                sent down and destributed about this part of the Country they would effect Wonders, and should your Excellency think
                                proper to send an Army against this Den of persecutors Notice ought to be given ten Days before by some careful and
                                intelligent person to a certain Mr Farson in Bulls Town, who will immediately convey the Intention to the well
                                affected of New Scotland, Norman’s-Kill, Helbarrack, Nisquitaw &c. all in the Vicinity of
                                Albany. The plan is already fixed and should a formidable Force appear I make no Doubt provision and other Succours
                                will immediately take place, a few Lines of Comfort in print from your Excellency to these people would make them the
                                more eager in prosecuting their Design, and if the Vermonteers lie still, as I have some Hopes they will, there is no
                                Fear of Success, No Troops is yet raised. 
                            There is a Flag from this place shortly to be sent perhaps I may go with it, I expected before this Time
                                I would Be removed from my present Situation &c. &c.
                            
                                25th May N.B. This I expected should reach you before now but had no opportunity—Excuse Haste. The N.B. is in another Hand Writing. 
                                Copy of another paper in the same Hand writing & taken with the above.
                                Fort Stanwix
                                April 20th 1781.
                                This post is garrisoned by about 260 Men under the Command of Colo: Courtlandt—It was supplied with
                                    provisions about the 14th of last Month and Brandt was to early to hit of their Sleighs—He was there the 2d took 16
                                    prisoners—a nine Inch Morter is ordered from Albany to this Fort, to be supplied against the latter End of May.
                                    The nine Months Men when raised are to join Courtlandt’s.
                                25th May—Fort Stanwix is entirely consumed by Fire, except two small Bastions—some say by Accident
                                    but it is generally thought the Soldiers done it on purpose as their Allowance is short provisions stopt from
                                    going there which was on its way.
                                John’s-Town.
                                At this place there is a Captain’s Guard.
                                Mohawk River.
                                There are no Troops or warlike preparation (as yet) making in this Quarter, but it is reported that
                                    as soon as the three Years and nine Months Men are raised they will erect Fortifications—from this place and its
                                    Vicinage many Families have moved this Winter and it is thought more will follow the Example this Spring.
                                Schenectady.
                                This Town is strongly picketed all round, has six pieces of ordinances 6 pounders, Block Houses
                                    preparing—It is to be defended by the Inhabitants who (except about a Dozen) are for Government—There are a few of
                                    Courtlandt’s Regiment here—A large Quantity of grain stored here for the use of the Troops, large Boats building
                                    to convey heavy Metal and Shot to Fort Stanwix.
                                Albany.
                                No Troops at this post except the Commandant General Clinton and his Brigade Major, Works of all
                                    Kinds stoped for want of provisions and Money, the sick in the Hospital and their Doctors starving 8th May—No
                                    Troops yet in this place, a fine Time to bring it to Submission and carry off a Tribe of Incendiaries.
                                Washington’s Camp.
                                The Strength of this Camp does not exceed 2500 provisions of all Sorts very scarce—Washington
                                    & the French have agents through the Country buying Wheat and Flour—He has sent to Albany for all the
                                    cannon quick Match &c. that was deposited there Desertions daily from the different posts—The Flower of
                                    the Army gone to the Southward with the Marquis de la Fayette.
                                May 8—They say Washington is collecting Troops fast.
                                Southern News.
                                on the 15h March Lord Cornwallis attacked General Green at Guildford Court House in North Carolina
                                    and defeated him with the Loss on Green’s side of 1300 Men killed, wounded and missing, his Artillery and two
                                    Ammunition Waggons taken and Generals Stevens and Huger wounded.
                                May 25th—Something very particular happened lately between here and New York, Much in the Kings
                                    Favor, but the particulars kept a Secret.
                                Eastern News.
                                The Inhabitants between Albany and Boston and several precincts drink to the King’s Health publicly
                                    and seem enchanted by the late proclamations from New York—By a person 10 Days from Rhode Island we have an
                                    Account that the Number of Land Forces belonging to the French does not amount to more than 900—That when he left
                                    it he saw two of the french Vessels from Chesepeak much damaged and towed in, that several Boats full of wounded
                                    was brought and put into their Hospital and that only three Vessels out of the eight which left the Island escaped
                                    the Remainder brought into York Sheepout Eastward of Boston is acting on the Vermont principle.
                                State of Vermont.
                                The opinion of the people in general of this State is that its Inhabitants are artful and cunning
                                    full of Thrift and Design, about 15 Days ago Colo: Allen and a Mr Fay was in Albany—I made it my particular
                                    Business to be twice in their Company at which Times I endeavored to find out their Business and an Enquiry I
                                    understood from Colo: Allen that he came down to wait on Governor Clinton to receive his Answer to a petition
                                    which the people of Vermont had laid before the Assembly; that he had been twice at the governor’s Lodgings and
                                    that the Governor refused to see or speak to him—Allen then swore he might be damned if ever he would court his
                                    Favor again, since that Time they have petitioned the Eastern States to be in their Confederacy, to no purpose. I
                                    heard Allen declare to one Harper that there was a North pole and a South pole and should a Thunder Gust come from
                                    the South they would shut the Door opposite that point and open the Door facing the North. 8th May—By this Time it
                                    is expected they will be friendly to their King—Various opinions about their Flag.
                                Saratoga.
                                At this post there is a Company belonging to Van Schaick’s Regiment lately come from Fort Edward
                                    which Garrison they left for want of provisions & here they are determined not to stay for the same
                                    Reason—A Fort erecting here by General Schuyler 250 Men at this place.
                                Fort Edward.
                                Evacuated. 
                                Now is the Time to strike a Blow in these parts—a party towards John’s- Town by way of Diversion and a
                                    considerable Body down here will effect your wish.
                                General Intelligence.
                                Norman’s Kill, Nisquither, Hellbarrack and New Scotland will immediately on the Arrival of his
                                    Majesty’s Troops join and give provision—Several Townships East of Albany and South East are ready to do the
                                    like—Governor Trumbull’s Son was hang’d in London for a Spy: he had several Letters from Dr Franklin to some Lords
                                    which were found upon him—No mention in the last Fish Kill papers that Green obliged his Lordship to retreat as
                                    has been reported, the Cork Fleet of upwards of 100 Sail are safely arrived in York—No hostile Intentions on Foot
                                    against the province of Canada. 
                                May 25th I just received a Line from Y.H. but before his Arrival I dispatched a
                                    Courier on the point of a sharp weapon to which I refer you and lest that should miscarry I send you my Journal
                                    from which and the Extract sent forward you may (if it arrives) form something interesting—For Gods sake send a
                                    Flag for me—My Life is miserable—I have fair promisses but Delays are dangerous. 
                                With the above was taken another paper in the same Hand Writing of which the following is a Copy.
                                
                                    Y.H. is disobedient and neither regards or pays any Respect to his parents—If he did he would
                                    not contribute to their Disquiet by coming down contrary to their Approbation and repeated Requests.
                                The necessaries you require are gone forward last Tuesday by a person which the Bearer will inform
                                    you of, I wish he was in your Company and you all safely returned &ca. My Life is miserable—A Flag—A Flag
                                    and that immediately is the sincere wish of
                            
                            
                                H. Senior
                            
                        N.B. The paragraphs marked  image  were in another’s Hand writing, supposed to be Shepherds.Examined and compared with the originals May 8th 1781.                        


                        
                     Enclosure
                                                
                            
                                Dear Sir,
                                Saratoga May 24th 1781.
                            
                            The Evening before last I was favor’d with Your’s of the 22d inst. The Agent whose Intelligence was
                                transmitted from below, and whom I shall in future call Mr Fox, I placed on the road so as to have a full View of
                                Higgenbottom, he declares him to be the very Man we suspected here; after Mr Fox had run Higgenbottom, he returned to
                                his Station, where he met with five of the Enemy whose Confidence he so far obtained, as to be entrusted with Letters
                                written on the Spot to persons at Albany, whose Names I forbarr to mention, for fear of Accident, they contained
                                nothing Material, except the Arrival of the Enemy in force at Crown point and Ticonderoga with this Expression in one,
                                "we shall make rare work with the Rebels" and except a request to be kind to the British Deserter,
                                and a Direction to a third Person communicating the watch word by which the Deserter was to make himself known; this
                                clearly evinces his Character, & I think he should be closely confined in the Dungeon, untill his execution,
                                which I hope will be speedily done. A small party, of which I have also had Intelligence is 
                                about here, & I have great hopes of their being received this night. Captain Gray is returned, he has not been
                                near enough to determine the Enemy’s force, but sufficiently so to discover that by their fires, they are numerous, is
                                it not strange and subject of suspicion that the Vermontiers should not afford us any Intelligence of the Enemy’s
                                Approach; as they must certainly know of their Arrival at Crown point and Ticonderoga. The Letters I have mentioned
                                observe that Col. Allen is at Isle au noix with a flag.
                            Pray communicate the Contents of this Letter to the Governor and General, and urge both the Necessity of
                                sending troops to this Quarter with all dispatch. If any are arrived at Albany hasten them up.
                            If the weather will permit I hope to have the Pleasure of seeing you on Saturday Evening. I am Dear Sir
                                Your’s &.
                            
                                Ph. Schuyler
                            
                        
                        
                    